NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NOS. A-2386-16T2
                                                   A-0122-17T2

AARON CHANDLER,

        Plaintiff-Appellant,

v.

ANTOINETTE CHANDLER,

     Defendant-Respondent.
_______________________________

ANTOINETTE CHANDLER,

        Plaintiff-Respondent,

v.

AARON CHANDLER,

     Defendant-Appellant.
_____________________________________

              Submitted May 30, 2018 – Decided June 21, 2018

              Before Judges Mawla and DeAlmeida.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Middlesex
              County, Docket Nos. FM-12-1165-14 and FM-12-
              1024-10.

              Aaron Chandler, appellant pro se.
          Cohen   &  Marinello,   LLC,  attorneys   for
          respondent (Ronald A. Cohen, on the brief).

PER CURIAM

     In A-2386-16, Aaron Chandler1 appeals from an order dated

November 4, 2016, which denied his motion to terminate alimony and

apply the overpayment to child support, and granted Antoinette

Chandler's motion to compel payment of child support arrears,

modify child support, and pay for college expenses.             Aaron also

appeals from a December 22, 2016 order denying reconsideration.

In A-0122-17, Aaron appeals from a June 7, 2017 order denying his

motion to modify custody and disqualify the motion judge, and a

July 20, 2017 order denying his motion for reconsideration.                 We

consolidate   these   back-to-back       matters   for   purposes   of   this

opinion, and affirm.

     We glean the following facts from the record.             The parties

were married in April 1999.          Two children were born of the

marriage, a daughter now twenty-one, and a son now nineteen years

of age.   The parties were divorced in July 2010, and their final

judgment of divorce incorporated a property settlement agreement

(PSA).



1
 We utilize the parties' first names to differentiate them because
Aaron Chandler is plaintiff in A-2386-16 and defendant in A-0122-
17, and Antoinette Chandler is defendant in A-2386-16 and plaintiff
in A-0122-17. By doing so we mean no disrespect.

                                     2                               A-2386-16T2
    The PSA provided the parties would share joint legal custody

of the children, with Antoinette designated as the parent of

primary residence.   The PSA provided Aaron would have reasonable

parenting time with the children, including every other weekend

from Friday after school until Sunday evening.

    The PSA also established child support, payable to Antoinette

at a rate of $101 per week through probation, based on Aaron's

unemployment   compensation   of   $600   per   week,   and   Antoinette's

income of $750 per week.      The PSA stipulated child support would

be recalculated upon Aaron obtaining employment.

    With regard to extracurricular activities and educational

expenses, the PSA stated:

         38. EXTRACURRICULAR        ACTIVITIES/EDUCATIONAL
         EXPENSES

         At this time [Aaron] and [Antoinette] do not
         agree to share the cost for the children's
         extracurricular activities.   Upon [Aaron's]
         full[-]time employment, the cost of the
         extracurricular    activities    shall    be
         revisited.

         39. POST HIGH SCHOOL EDUCATIONAL PROVISION:

         The parties are desirous of their children
         attaining a college education to the extent
         appropriate and consistent with the talents,
         potential and abilities of the children. The
         parties and children shall apply for the
         maximum available scholarships, grants, loans
         and financial aid available.    In the event
         that after the application of any financial
         aid, scholarships and/or grant, there is a

                                   3                               A-2386-16T2
              balance due, the parties agree to share in the
              costs of the college education in accordance
              with their respective incomes.

      The PSA provided Aaron would pay Antoinette alimony at a

minimum of $130 per week for five years, commencing when he

obtained      full-time    employment.         The    PSA   stipulated    if     Aaron

obtained employment earning between $85,000 and $94,999, alimony

would be $165 per week, and if he obtained employment earning more

than $95,000, alimony would be $200 per week. After thirty months,

the parties were to exchange income information, and Aaron's

alimony obligation would be recalculated to represent one-third

of the difference between the parties' incomes.

      In August 2016, Aaron filed a motion seeking to terminate his

alimony payments, and "apply any over payment of alimony to arrears

or to credit child support order."                   It appears Aaron's alimony

obligation was $200 per week at the time he filed his motion.

Antoinette agreed Aaron was entitled to a termination in alimony,

but   noted    Aaron's    alimony   and       child    support    arrears   totaled

$3641.02.       Therefore, Antoinette cross-moved for an order: 1)

requiring Aaron to satisfy all arrears before modifying the wage

garnishment; 2) modifying child support consistent with Aaron's

current     income;   3)    reimbursing        Antoinette        for   college      and

extracurricular activities expenses she paid on behalf of the

children; and 4) counsel fees.

                                          4                                    A-2386-16T2
      The   motion     judge   terminated     Aaron's    alimony     obligation

effective August 26, 2016.        The judge ordered Aaron to satisfy all

alimony and child support arrears before receiving a modification

of the monthly wage garnishment.            The judge ordered child support

to be recalculated, and Aaron was ordered to submit financial

information for those purposes.

      Aaron was ordered to reimburse Antoinette for his share of

college and extracurricular activities.             Pursuant to the PSA, the

judge noted the parties agreed to contribute to college expenses

in accordance with their respective incomes.             The judge reasoned

because "the parties' incomes, based upon the respective parties'

paystubs are $1729 net for [Aaron] and $1459 net for [Antoinette],

the parties shall hereby evenly split (50/50) college costs for

[the parties' daughter] as per the parties' [PSA]."                  The judge

also stated because the parties' PSA provided contributions to

extracurricular      activities    would     be   evaluated   once   Aaron    was

employed, and Aaron was employed, he was responsible for fifty

percent of the extracurricular expenses on behalf of the children.

      Aaron sought reconsideration of the order, specifically the

college contribution and extracurricular activities costs.                      He

argued the judge erred by failing to apply the factors in Newburgh

v.   Arrigo,   88    N.J.   529   (1982),    before   ordering     the   college

contribution.       Aaron's motion for reconsideration was denied.            The

                                       5                                 A-2386-16T2
motion judge stated "a Newburgh analysis is not necessary when the

parties have stipulated to sharing college costs as the parties

have in this matter."       The judge also denied reconsideration of

the   order     requiring    Aaron    to       reimburse        Antoinette     for

extracurricular costs, stating "the parties are to share these

costs.    It is inconsequential whether the extracurricular costs

are reoccurring as it is stipulated that the parties shall split

these costs in their [PSA]."

      In May 2017, Aaron filed a motion seeking residential custody

of the parties' son, claiming he wished to live with Aaron.

Antoinette    filed   a   cross-motion        to    enforce     the   orders   for

reimbursement of extracurricular activities.                  Aaron's motion was

denied, and Antoinette's cross-motion was granted in part.                     The

motion    judge   ordered    Aaron       to    reimburse        Antoinette     for

extracurricular activities within sixty days.

      Aaron filed a motion for reconsideration of the order denying

him residential custody of the parties' son.                    In addition, he

sought the recusal of the motion judge. Aaron's motion was denied.

The judge found Aaron failed to demonstrate changed circumstances

warranting a change in custody, and failed to demonstrate any

grounds     necessitating   the   judge's          recusal.       These   appeals

followed.

                                     I.

                                     6                                    A-2386-16T2
     We begin by reciting our standard of review.             "The scope of

appellate review of a trial court's fact-finding function is

limited.   The general rule is that findings by the trial court are

binding    on   appeal   when   supported   by    adequate,    substantial,

credible evidence." Cesare v. Cesare, 154 N.J. 394, 411–12 (1998).

The "court must give due recognition to the wide discretion which

our law rightly affords to the trial judges," and disturb such

determinations only where the court abused its discretion.           Larbig

v. Larbig, 384 N.J. Super. 17, 21, 23 (App. Div. 2006) (quoting

Martindell v. Martindell, 21 N.J. 341, 355 (1956)).               Appellate

courts reverse only if there is "'a denial of justice' because the

family court's 'conclusions are . . . "clearly mistaken" or wide

of the mark.'"     Parish v. Parish, 412 N.J. Super. 39, 48 (App.

Div. 2010) (quoting N.J. Div. of Youth & Family Servs. v. E.P.,

196 N.J. 88, 104 (2008)).

     However, "[t]his court does not accord the same deference to

a trial judge's legal determinations."           "Rather, all legal issues

are reviewed de novo."      Ricci v. Ricci, 448 N.J. Super. 546, 565

(App. Div. 2017) (citation omitted).         Furthermore, "where there

is a denial of a motion for reconsideration [pursuant to Rule

4:49-2], the standard . . . is 'abuse of discretion.'"             Cummings

v. Bahr, 295 N.J. Super. 374, 389 (App. Div. 1996).



                                     7                              A-2386-16T2
     In A-2386-16, Aaron argues he should not be required to pay

for extracurricular expenses.       He argues paragraph 38 of the PSA

states the parties agreed not to share extracurricular activity

costs   and   would   revisit    them   when   he   re-gained   full-time

employment.   Aaron also argues laches bar Antoinette from seeking

payment of extracurricular expenses because she waited three years

before filing a motion.         He argues neither Antoinette nor the

parties' daughter made him aware of, or consulted with him about,

the expenses.   Aaron asserts the expenses are more than necessary

to maintain their daughter in her dance activity.

     Aaron also asserts Antoinette enrolled the parties' son in

football training without his approval, and he should not have to

contribute to the expense because he would have found inexpensive

or free football training for their son. Aaron argues the expenses

for their son are "not supported" by the child support guidelines

because they are not a recurring activity, and do not warrant

payment outside of the base child support amount.

     Aaron argues he should not be required to pay for college

because he is estranged from the parties' daughter. Alternatively,

he argues that if he is compelled to pay, it should only be after

he and their daughter go to therapy.       He argues he should not be

required to incur a loan for college until Antoinette demonstrates



                                    8                             A-2386-16T2
she paid out-of-pocket for college.           Aaron argues the judge did

not consider the Newburgh factors.

     In A-122-17, Aaron argues the motion judge did not consider

the factors of N.J.S.A. 9:2-4(c) when the judge concluded Aaron

had not established a changed circumstance.           Aaron also argues the

judge should have been disqualified for bias because he admonished

Aaron to comply with the rules of court when filing motions. Aaron

asserts the admonition constituted a threat, which violated the

judicial canons.    Aaron contends the judge was biased in favor of

Antoinette's attorney because the judge cited cases supporting

Antoinette's arguments.    Aaron argues the judge was not competent

because   he   misinterpreted   the       statutory   bar   on   retroactive

modifications.     Aaron also asserts a member of the judge's staff

was annoyed with him, which further demonstrates the judge's bias

against him.    We address these arguments in turn.

                                  A.

     Child support is the exclusive right of the child. Martinetti

v. Hickman, 261 N.J. Super. 508, 512 (App. Div. 1993).                 Child

support is a joint obligation of both parents for as long as a

child remains un-emancipated.         Llewelyn v. Shewchuk, 440 N.J.

Super. 207, 214-15 (App. Div. 2015); Lynn v. Lynn, 165 N.J. Super.

328, 343 (App. Div. 1979).



                                      9                              A-2386-16T2
     The     guidelines   state    a        child    support   award    includes

entertainment expenditures, specifically "[f]ees, memberships and

admissions to sports, recreational, or social events, lessons or

instructions, movie rentals, televisions, mobile devices, sound

equipment, pets, hobbies, toys, playground equipment, photographic

equipment,    film   processing,       video        games,   and   recreational,

exercise or sports equipment."         Pressler & Verniero, Current N.J.

Court Rules, cmt. 8 on Appendix IX-A to R. 5:6A (2018).                 However,

the guidelines also state "[b]ecause some child-related expenses

represent large or variable expenditures or are not incurred by

typical intact families, it is not appropriate to include them in

the . . . basic child support award."                Pressler & Verniero, cmt.

9 on Appendix IX-A to R. 5:6A.          The guidelines specify:

           Other Expenses Approved by the Court – These
           are predictable and recurring expenses for
           children that may not be incurred by average
           or intact families such as private elementary
           or secondary education, special needs of
           gifted or disabled children, and NCP/PAR time
           transportation expenses.     The addition of
           these expenses to the basic obligation must
           be approved by the court.        If incurred,
           special expenses that are not predictable and
           recurring should be shared by the parents in
           proportion to their relative incomes (i.e.,
           the sharing of these expenses should be
           addressed in the general language of the order
           or judgment). Special expenses not included
           in the award should be paid directly to the
           parent who made or will make the expenditure
           or to the provider of the goods or services.


                                       10                                A-2386-16T2
          [Ibid.]

     Regarding       Antoinette's        request    for      reimbursement         of

extracurricular activities the motion judge concluded:

          [I]n accordance with the . . . [PSA],
          [paragraph]   38,    [which]    stated    that
          extracurricular expenses would be revisited at
          the time [Aaron] is employed, and as [Aaron]
          is now gainfully employed, [he] shall hereby
          be responsible for [fifty percent] of the
          extracurricular    expenses     incurred    by
          [Antoinette] on behalf of the parties'
          children[.]

     We agree.       Contrary to Aaron's argument, the PSA did not

extinguish    his    obligation     to     contribute       to   extracurricular

activities.     Rather, the issue was to be addressed when Aaron

gained employment, which he had done when the judge heard the

motion.      There   is   no   evidence     the    motion    judge      abused    his

discretion     by    ordering     Aaron     to     pay      fifty       percent    of

extracurricular      activity    expenses.         Indeed,       both    children's

activities fell within the guideline-defined "special expenses,"

because they were variable expenses.          Pressler & Verniero, comment

9 on Appendix IX-A to R. 5:6A.            Aaron misreads the guidelines as

holding nonrecurring expenses are included within the base child

support amount, whereas the guidelines instead state nonrecurring

expenses should be paid in addition to child support.                    Ibid.




                                     11                                     A-2386-16T2
      We also reject Aaron's argument the motion judge erred by not

applying laches to Antoinette's request for contribution to the

children's expenses.

             Laches   is   an  equitable   doctrine   which
             penalizes knowing inaction by a party with a
             legal right from enforcing that right after
             passage of such a period of time that
             prejudice has resulted to the other parents
             so that it would be inequitable to enforce the
             right. The key ingredients are knowledge and
             delay by one party and change of position by
             the other.

             [L.V. v. R.S., 347 N.J. Super. 33, 39 (App.
             Div. 2002) (citation omitted).]

      As we noted, child support is a right belonging to the child.

Consistent with this premise we have held "there is no basis to

impute to a child the custodial parent's negligence, purposeful

delay or obstinacy so as to vitiate the child's independent right

of support from a natural parent."          Id. at 40.

      We    reject   Aaron's   reliance    on   laches    as   a   bar   to   his

obligation to contribute to the children's expenses.               The equities

do not favor application of the doctrine.           Aaron does not dispute

he   owed   child    support   and   was   in   arrears   thereby    depriving

Antoinette of funds she may have used to meet the children's needs.

Moreover, even if Antoinette's motion was untimely, the length of

the delay in filing it was not so significant that there was a




                                      12                                 A-2386-16T2
concomitant prejudice to Aaron by requiring him to contribute his

share of the expenses for the children's benefit.

       Furthermore, we reject Aaron's arguments the motion judge

could not order him to contribute to the college expenses.            It is

well   established   that     matrimonial   settlement      agreements   are

contractual    in   nature,    and   because   they   are    voluntary   and

consensual, they are presumed valid and enforceable.            Pacifico v.

Pacifico, 190 N.J. 258, 265 (2007); see Massar v. Massar, 279 N.J.

Super. 89, 93 (App. Div. 1995). Thus, "[a]s a general rule, courts

should enforce contracts as the parties intended."            Pacifico, 190

N.J. at 266.   A court should "enforce [a contract] as written[,]"

where the terms are unambiguous.          Cty. of Morris v. Fauver, 153

N.J. 80, 103 (1998); see also Quinn v. Quinn, 225 N.J. 34, 39

(2016).

       Moreover, within the context of a college contribution, we

have stated:

           Absent inequity or unanticipated changed
           circumstances not addressed by the agreement,
           a court is obligated to enforce its terms when
           it was "entered [into] by fully informed
           parties, represented by independent counsel,
           and without any evidence of overreaching,
           fraud, or coercion."    Otherwise, "the court
           eviscerates the certitude the parties thought
           they had secured, and in the long run
           undermines   this   Court's   preference   for
           settlement   of   all,    including   marital,
           disputes."


                                     13                             A-2386-16T2
          A court's obligation to enforce marital
          settlement agreements applies to provisions
          regarding the parents' obligation to pay for
          their children's college expenses. Although
          parents generally are not obligated to support
          a child who has attained the age of majority,
          "in appropriate circumstances, the privilege
          of parenthood carries with it the duty to
          assure a necessary education for children."
          "In general, financially capable parents
          should contribute to the higher education of
          children who are qualified students."

          Accordingly, where parties to a divorce have
          reached an agreement regarding children
          attending college and how those college
          expenses should be divided, and no showing has
          been made that the agreement should be vacated
          or modified, the Family Part need not apply
          all twelve factors pertinent to college
          expenses as identified in Newburgh. Rather,
          the court should enforce the agreement as
          written.

          [Avelino-Catabran v. Catabran, 445 N.J. Super.
          574, 590-91 (App. Div. 2016) (alteration in
          original) (citations omitted).]

     Here, the parties contracted in the PSA to share the costs

of college commensurate with their respective incomes.     The judge

followed the parties' PSA. Aaron did not present credible evidence

of an inequity or a substantial change in circumstance, which

mandated relieving him from his obligation to contribute to college

while Antoinette and the children bore the expense alone.        Even

if the evidence of Aaron's estrangement from the parties' daughter

were proven to be the daughter's fault, it is but one factor within

a twelve-factor Newburgh calculus, the balance of which Aaron did

                               14                            A-2386-16T2
not address.   For these reasons, the motion judge was not required

to analyze the Newburgh factors anew.

     Aaron argues "the trial court abused its discretion by not

acknowledging or adhering to the full context of N.J.S.A. 2A:17-

56.23(a) by not applying [the] over payment of alimony to current

child support arrears and ordering [Antoinette] to reimburse [him]

for any overpayment through the child support agency."             Aaron's

argument is hard to decipher and, in any event, lacks merit.

     "Our rules clearly impose upon the . . . parties to the appeal

the absolute duty to make unnecessary an independent examination

of the record by the court, R. 2:6-9, even though the court

inevitably undertakes to review the record for itself."            State v.

Hild, 148 N.J. Super. 294, 296 (App. Div. 1977).       Notwithstanding,

we surmise Aaron is arguing the motion judge erred by declining

to apply Aaron's alleged overpayment of alimony to his child

support obligation, and that Aaron believes this to be a violation

of N.J.S.A. 2A:17-56.23(a).     Specifically, he believes because his

alimony obligation was terminated effective August 26, 2016, and

because he continued to pay alimony until November 4, 2016, the

overpayment    should   have   been   applied   to   his   child   support

obligation.

     The record does not support Aaron's argument he overpaid

alimony.   His alimony arrears were $1741 as of September 21, 2016.

                                  15                                A-2386-16T2
Aaron's alimony obligation was $200 per week, and there were six

weeks    of   payment   between   the    statement   date   and   the     order

terminating his alimony obligation on November 4, 2016.                   Thus,

Aaron's alimony payments during this time totaling $1200 would

have been applied to his alimony arrears, which exceeded the

payments, and he still owed alimony of $541.

     Even if Aaron had overpaid alimony, it is not probation's

role to collect from an obligee.         Indeed, "all support orders are

to be enforced by withholding income from the obligor unless the

parties agree otherwise or the court so orders for good cause."

Pryce v. Scharff, 384 N.J. Super. 197, 206 (App. Div. 2006)

(emphasis added).       Furthermore, an alimony overpayment is not

included within the category of judgments subject to probation

enforcement and collection.       Id. at 209; see also N.J.S.A. 2A:17-

56.52.

                                    B.

     As we noted, Aaron sought custody of the parties' then-

seventeen-year-old son.     Aaron challenges the motion judge's order

denying   the   custody   modification     and   asserts    the   failure      to

demonstrate a changed circumstance "should not be a sufficient

reason to deny a change of custody, when a child has had the desire

to live with a parent for many years."            He further asserts the

motion judge's order was "vague and often used reasoning by judges

                                    16                                  A-2386-16T2
to deny fathers custody[.]" Aaron argues he is entitled to custody

pursuant   to   the   factors   under   N.J.S.A.   9:2-4(c).   We   are

unpersuaded.

     At the outset:

           A judgment, whether reached by consent or
           adjudication, embodies a best       interests
           determination.     It is only when such a
           determination has been made and a judgment
           entered that a moving party must bear the
           threshold    burden   of   showing    changed
           circumstances which would affect the welfare
           of the children. . . . [T]he circumstances
           under which a prior judgment may be disturbed
           . . . are changed circumstances which would
           have an impact on the child's welfare.

           [Todd v. Sheridan, 268 N.J. Super. 387, 398
           (App. Div. 1993) (citation omitted).]

     Secondly, we disagree the motion judge's findings were vague.

Rather, pursuant to Todd, the motion judge found:

           [Aaron] . . . fails to demonstrate the changed
           circumstances necessary to effectuate a
           custody change. Further, [the parties' son]
           is [seventeen] years old and [Antoinette]
           certified that he only has one year of high
           school left and is comfortable in his school.
           As [the parties' son] will be [eighteen] this
           year, and as [Aaron] fails to demonstrate
           significant    changed   circumstances,    the
           [c]ourt will not modify residential custody
           at this time.

     We discern no error or abuse of discretion in the motion

judge's findings.      We add that the parties' son is presently

eighteen years old, and N.J.S.A. 9:2-4 applies only to minors.


                                   17                          A-2386-16T2
Therefore, the issue of custody is now moot because the parties'

son is an adult.    See Greenfield v. N.J. Dep't of Corr., 382 N.J.

Super. 254, 257-58 (App. Div. 2006) ("An issue is 'moot' when the

decision sought in a matter, when rendered, can have no practical

effect on the existing controversy.") (quoting N.Y. Susquehanna &

W. Ry. Corp. v. N.J. Dep't of Treasury, Div. of Taxation, 6 N.J.

Tax. 575, 582 (Tax Ct. 1984)).        "[C]ourts of this state do not

resolve issues that have become moot due to the passage of time

or intervening events."   State v. Davila, 443 N.J. Super. 577, 584

(App. Div. 2016) (alteration in original) (quoting City of Camden

v. Whitman, 325 N.J. Super. 236, 243 (App. Div. 1999)).

     Finally, Aaron asserts the motion judge should have been

disqualified for bias.    We disagree.

     Rule 1:12-1, in pertinent part, provides:

          The judge of any court shall be disqualified
          on the court's own motion and shall not sit
          in any matter . . .

               . . . .

          (g) when there is any other reason which might
          preclude a fair and unbiased hearing and
          judgment, or which might reasonably lead
          counsel or the parties to believe so.

     Additionally,   Canon   3.17(B)(1)   of   the   Code   of   Judicial

Conduct provides:

          (B) Judges shall disqualify themselves in
          proceedings in which their impartiality or the

                                 18                               A-2386-16T2
           appearance   of  their    impartiality might
           reasonably be questioned, including but not
           limited to the following:

           (1) Personal bias, prejudice or knowledge.
           Judges shall disqualify themselves if they
           have a personal bias or prejudice toward a
           party or a party's lawyer or have personal
           knowledge of disputed evidentiary facts
           involved in the proceeding.

           [Code   of  Judicial   Conduct,  Pressler  &
           Verniero, Current N.J. Court Rules, Appendix
           to Part 1 at 534 (2018).]

    Aaron has failed to offer any objective evidence of the bias

alleged   to   warrant   the   motion   judge's   recusal.    The    record

demonstrates the opposite of his assertions, namely, that the

judge fulfilled his obligation to assess the evidence and apply

the facts to the law in adjudicating the motions.            R. 1:7-4(a).

Aaron's arguments for recusal are without sufficient merit to

warrant discussion in a written opinion.          R. 2:11-3(e)(1)(E).

    Affirmed.




                                   19                               A-2386-16T2